Exhibit 10.5

 

NEW PROVIDENCE ACQUISITION CORP.
6500 Riverplace Blvd, Bld 1, Suite 450
Austin, TX 78730

September 13, 2019

New Providence Services LLC

6500 Riverplace Blvd

Bld 1, Suite 450

Austin, TX 78730

 

Re: Administrative Support Agreement

Ladies and Gentlemen:

This letter agreement by and between New Providence Acquisition Corp. (the
“Company”) and New Providence Services LLC (“Sponsor”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on the NASDAQ Capital Market (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the U.S. Securities and Exchange Commission (the “Registration Statement”)
and continuing until the earlier of the consummation by the Company of an
initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

i.Sponsor shall make available, or cause to be made available, to the Company,
at 6500 Riverplace Blvd, Bld 1, Suite 450, Austin TX 78730 (or any successor
location of Sponsor), certain office space, utilities and secretarial and
administrative support as may be reasonably required by the Company. In exchange
therefor, the Company shall pay Sponsor the sum of $10,000 per month on the
Listing Date and continuing monthly thereafter until the Termination Date; and

 

ii.Sponsor hereby irrevocably waives any and all right, title, interest, causes
of action and claims of any kind as a result of, or arising out of, this letter
agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.



1 

 



This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of Delaware, without giving effect
to its choice of laws principles.

[Signature Page Follows]



2 

 





  Very truly yours,       NEW PROVIDENCE ACQUISITION CORP.       By:  /s/ Gary
P. Smith   Name: Gary P. Smith   Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:   NEW PROVIDENCE SERVICES LLC   By: /s/ Gary P. Smith
  Name: Gary P. Smith Title: Authorized Signatory



 



3 

 

 

